                                         Case 3:19-cv-03770-WHO Document 330 Filed 04/07/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ILLUMINA INC., et al.,                             DISCOVERY ORDER

                                   8                    Plaintiffs,                         Case No. 20-cv-01465-WHO (TSH)
                                                                                            Re: Dkt. No. 314
                                   9              v.

                                  10                                                        Case No. 19-cv-03770-WHO (TSH)
                                         BGI GENOMICS CO., LTD., et al.,
                                                                                            Re: Dkt. No. 312
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13           The parties filed a joint discovery letter brief in which Illumina moved to compel on

                                  14   certain issues concerning attorney-client and work-product privilege. As discussed at the hearing,

                                  15   the parties are still negotiating on these issues, and those negotiations may narrow the dispute.

                                  16   Accordingly, the Court orders Defendants to serve a privilege log for the six documents for which

                                  17   Illumina sought in camera review by April 14, 2021. The parties shall exchange their remaining

                                  18   privilege logs by April 21, 2021. No later than May 5, 2021 the parties may file one or more joint

                                  19   discovery letter briefs concerning privilege issues that were timely raised under Civil Local Rule

                                  20   37-3.

                                  21           IT IS SO ORDERED.

                                  22

                                  23   Dated: April 7, 2021

                                  24
                                                                                                    THOMAS S. HIXSON
                                  25                                                                United States Magistrate Judge
                                  26

                                  27

                                  28
